Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 

Status of claims

Claims 1-20 are pending in the application and are presented to be examined upon their merits.

Examiner’s Comments
Intended Use
MPEP 2103 I C
 
Claim 8 recites, “An electronic device for assisting…”
Claim 15 recites, ”A non-transitory computer readable storage medium, wherein…a processor to implement operations…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]






Functional Language
MPEP 2114

Claim 8 recites, “a electronic device for…comprising:... a volatile memory configured to store…wherein the one or more processors are configured to…”


“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]



Not Positively Recited

Claim 1 recites, “…switching…to displaying the designated interface…and displaying instruction on the designated interface.”
Claim 4 recites, ”obtaining…information is received.”


“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to “assisting a user riding a public transportation vehicle”.
Claim 1 is directed to the abstract idea of “displaying directed information” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites, “obtaining…. status information …; obtaining instruction information upon the status information satisfying public transportation travel conditions, wherein the  instruction information indicates a manner of performing a resource transfer operation when the user rides on a public transportation vehicle; storing the instruction information …; and in response to detecting a preset …, switching … and displaying the direction instruction information on the designated interface.”
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as  “obtaining status information…obtaining instruction information up the current status information…displaying direction information” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules to authorize a financial transaction.  
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize a financial transaction 
using computer technology (e.g. financial institution computing system) [example of an additional element, preferably the main one]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claim 1  is not patent eligible.
Claims 2-20 inherent the same issues as claim 1 providing further description of the abstract idea. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “obtaining instruction information upon status information satisfying public transportation conditions…”
	According to the specification, “[0057]       In the method, the device, and the storage medium for displaying instruction information provided in the embodiments of the present disclosure, by obtaining current status information of an electronic device, obtaining direction information, when the status information satisfies public transportation travel conditions, wherein the direction information is used to indicate a manner of performing a resource transfer operation when the user rides on a public transportation vehicle, and displaying the direction information on a designated interface, the manner of performing the resource transfer operation can be determined by the displayed direction information when the user needs to take the public transportation vehicle, thereby performing the resource transfer operation to facilitate the user to take the public transportation vehicle. The user does not need to perform multiple steps, thereby improving the operation efficiency and reducing the requirements for users….
[0090]       In step 202, indication information is obtained, when the status information satisfies public transportation travel conditions, wherein the indication information is used to indicate a manner of performing a resource transfer operation when the user rides on a public transportation vehicle;
[0092]       In the method provided by the embodiments of the present disclosure, by obtaining current status information of an electronic device, obtaining indication information when the status information satisfies public transportation travel conditions, wherein the indication information is used to indicate a manner of performing a resource transfer operation when the user rides on a public transportation vehicle, and displaying the indication information on the designated interface, the manner of performing the  resource transfer operation can be determined according to the displayed indication information when the user needs to take the public transportation vehicle, thereby enabling the user performing the resource transfer operation to facilitate the user to take the public transportation vehicle. Moreover, the user does not need to perform multiple steps, thereby improving the operation efficiency and reducing the requirements on users. “
	The applicant’s specification does not provide an algorithm for “satisfying”.  Therefore, the claims lack written description as it fails define without sufficiently describing how the function is performed or the result is achieved. [MPEP 2161]








The Claim is broader than the Specification
LizardTech


Claim 1 recites, “a method for assisting a user riding a public transportation vehicle…, the method comprising: ...obtaining  instruction information upon the status information satisfying…” the  method claim that does not say what structure performs  the step of “obtaining” in “obtaining instruction information”. It is also no clear as to the structure that is determining that the status information is “satisfying public transportation conditions”


“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Unclear Scope

Claim 5 recites, “…the prompt information is used to prompt the application interface…”
The claim uses the word “prompt” in its own definition. This is improper as “prompt” is not fully defined. 

"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692